Citation Nr: 1134025	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  95-04 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for residuals of head trauma to include headaches.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1965 to February 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was last before the Board in April 2010 when it was remanded for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In June 2011, the Veteran changed representatives in the current claim from the Minnesota Department of Veterans Affairs to the Vietnam Veterans of America.  The Veteran's new local representative has requested that, when the new appointment has been acknowledged, the claims file be returned to her office for review.  The claims file must be returned to the Veteran's local representative for the requested review.  

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to the Veteran's local Vietnam Veterans of America representative, located at the St. Paul, Minnesota, RO, for review and submission of written argument on the Veteran's behalf.  

2.  Thereafter, readjudicate the issue of entitlement to service connection for residuals of head trauma to include headaches.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded the opportunity to respond thereto.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

